Citation Nr: 1228904	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  07-30 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a neck condition has been submitted and, if so, whether service connection is warranted.

2.  Entitlement to an initial rating greater than 20 percent for back strain with disc bulging at T5-T10.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980 and from November 1981 to January 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2006 and June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The June 2006 rating decision reopened the claim for entitlement to service connection for a neck condition and denied it on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92; Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issue on appeal has been characterized as shown above.

The May 2006 rating decision granted entitlement to service connection for the Veteran's thoracolumbar spine disability and assigned a 10 percent rating, effective August 16, 2005, or the date of the claim.  Thereafter, a subsequent August 2007 rating decision increased the rating to 20 percent, effective August 16, 2005.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In September 2011, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge (VLJ), a transcript of which is of record.  

Finally, the Board notes that the Veteran has asserted that he is unemployed due to service-connected disabilities, thus raising a claim for a total disability evaluation based on individual unemployability (TDIU)  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  That said, the claims for increased evaluation and TDIU may be separately adjudicated.  Id at 454 (noting that claims for increased evaluations and TDIU claims may be separately adjudicated).  In this case, information received since an April 2007 rating decision raises the issue of the Veteran's unemployability the evidence suggests that the Veteran's service-connected psychiatric problems (alone or in conjunction with his other service-connected disabilities) may be the basis for his current unemployment.  See, e.g., February 2008 Social Security Administration Decision. The matter is referred to the RO for appropriate development.  



FINDINGS OF FACT

1.  An unappealed June 2002 rating decision denied service connection for a neck condition, finding that the condition neither occurred in nor was caused by service.

2.  Evidence received since June 2002 raises a reasonable possibility of substantiating the Veteran's neck claim.

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has a chronic neck disability that can be attributed to her active military service.

4.  The Veteran's thoracolumbar spine disability, to include back strain with disc bulging at T5-T10, is manifested by pain, limitation of motion, and degenerative disc disease, confirmed by x-rays.

5.  The Veteran's thoracolumbar spine disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied the claim for entitlement to service connection for a neck condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the June 2002 rating decision in relation to the Veteran's claim for entitlement to service connection for a neck condition is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Affording the Veteran the benefit of the doubt, his degenerative disc disease of the cervical spine is etiologically related to his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

4.  The criteria for an increased rating of 40 percent, but no higher, for back strain with disc bulging at T5-T10, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2011).

5.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for an increased rating for his back disability, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

With respect to the Veteran's petition to reopen his claim for entitlement to service connection for a neck condition, in light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in September 2005, March 2006, November 2006, June 2008, and May 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.   Multiple letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the bases of the prior determinations, the element(s) of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his increased rating claim.  These arguments have referenced the applicable law and regulations necessary for establishing entitlement to an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.    

With respect to the Veteran's claim for an increased rating, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The RO provided the Veteran appropriate VA examinations in April 2006 and February 2011.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's back disability.  As will be discussed in greater detail below, the Veteran's representative argues that the February 2011 VA examination report is insufficient because it noted no history of urinary incontinence or erectile dysfunction, while there are VA treatment records noting reported urinary incontinence and erectile dysfunction the record clearly shows that any incontinence problems have been attributed to an enlarged prostate (for which he has been receiving ongoing medication).  As to the claimed erectile dysfunction, the Board finds the Veteran's prior and subsequent denials of ongoing erectile dysfunction and the medical evidence finding that the Veteran's reported problems were inconsistent with the medical evidence of record regarding his service-connected back disability to be of significantly greater probative value than the Veteran's assertions of erectile dysfunction in March 2009.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The Veteran contends that he has a current chronic neck disability as the result of his active duty service.  Specifically, the Veteran reports that while rappelling from a helicopter there was an equipment malfunction and he nearly free fell for over 100 feet, with only his the grip of his hands on the arresting rope to slow the rate of descent.  He claims to have landed on his feet and fallen over onto his buttocks.  From that point, the Veteran claims to have experienced neck problems that have worsened in severity over time.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2011).  

In a June 2002 rating decision, the RO denied service connection for a neck condition.  The claims file does not indicate, nor does the Veteran contend, that he appealed the June 2002 rating decision.  As no correspondence was received from the Veteran within the appeal period perfecting his appeal with respect to the issue of entitlement to service connection for a neck condition, therefore, the June 2002 rating decision is final.

At the time of the June 2002 decision, the record included service treatment records that were absent of complaints, treatment, or diagnoses of neck problems.  There was also VA treatment records that included numerous complaints of mid and low back pain, as well as complaints of pain in his bilateral upper and lower extremities and bilateral shoulders, but few if any complaints of neck problems.  

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Again, the Veteran claims he incurred a neck disability during his military service from a fall while rappelling from a helicopter.  For evidence to be new and material in this matter, it would have to tend to show that the Veteran had a current neck disability and/or evidence of a link between any current neck disability and the Veteran's military service.  The Board finds the evidence received since the June 2002 rating decision is new and material.

A March 2009 MRI of the cervical spine showed multilevel disc desiccation with gross preservation of disc height and minimal spondylitic bulges C3-C4 and C5-C6.  The impression was mild degenerative change without extrusion, protrusion, or spinal stenosis.  Thus, while mild in nature, there is evidence of current degenerative disc disease of the cervical spine.

In addition, multiple private treating professionals have suggested a relationship between the Veteran's current neck pain and problems and his military service.  A July 2004 letter from a neurosurgeon discussed the Veteran's reported in-service fall from a helicopter and subsequent problems.  The physician concluded, "The patient certainly has post-traumatic mid back and neck pain related, I believe, to the fall which occurred in the military noted above."  A June 2005 letter co-signed by a physician and physician assistant again discussed the reported fall and subsequent problems.  The letter stated, "I encourage and petition the Veterans Administration to take another look at the patient's claim, as it does appear to be bonafide and his service-related injury cannot be entirely excluded as a potential cause of his current condition."

Presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the March 2009 MRI report findings and the July 2004 and June 2005 private treatment letters, at the very least, raise a reasonable possibility of substantiating the claim and constitute new and material evidence sufficient to reopen the Veteran's neck claim.

Having reopened the claim for entitlement to service connection for a neck condition, the Board will now evaluate that claim on the merits.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  As there is no evidence or claim that the Veteran was diagnosed with arthritis of the cervical spine in service or within one year of service, the above provision is not applicable.

In the alternative, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

As discussed above, the Veteran contends that he has a current chronic neck disability as the result of his active duty service.  Specifically, the Veteran reports that while rappelling from a helicopter there was an equipment malfunction and he nearly free fell for over 100 feet, with only his the grip of his hands on the arresting rope to slow the rate of descent.  He claims to have landed on his feet and fallen over onto his buttocks.  From that point, the Veteran claims to have experienced neck problems that have worsened in severity over time.

The Veteran's service treatment records reflect no complaints, treatment, or diagnosis of a cervical spine disability in service, to include at entrance into service.  As such, the Veteran will be presumed to have entered service in sound condition.  38 U.S.C.A. §§ 1111 (West 2002 & Supp. 2011).  A July 1988 service treatment record, however, does document the Veteran's fall from a helicopter.  At that time, he was treated for burns on the hands and abdomen, as the rope he tried to hold as he fell had burned through his gloves and clothes.  The Veteran has since indicated that he did not seek treatment for his back, neck, or other orthopedic problems at that time was that he did not have time as he was scheduled to receive an award that day.  Subsequently, there are reports of ongoing back problems, but the Veteran did not specifically report problems with his neck.

Following service, the Veteran acknowledges he failed to seek treatment for his neck for multiple years.  A March 2001 MRI of the cervical spine showed no abnormalities.  Private treatment records from July 2004 indicated moderate to severe limitation of motion of the cervical spine in all planes, as well as rigidity of the neck on palpation.  

As discussed above, a July 2004 letter from a neurosurgeon discussed the Veteran's reported in-service fall from a helicopter and subsequent problems.  The physician concluded, "The patient certainly has post-traumatic mid back and neck pain related, I believe, to the fall which occurred in the military noted above."  A June 2005 letter co-signed by a physician and physician assistant again discussed the reported fall and subsequent problems.  The letter stated, "I encourage and petition the Veterans Administration to take another look at the patient's claim, as it does appear to be bonafide and his service-related injury cannot be entirely excluded as a potential cause of his current condition."

The Veteran was afforded a VA examination in April 2006.  While the examiner noted that the claims included the neck, the examiner focused the in-service discussion on the thoracic and lumbar spine.  On physical examination, there was decreased range of motion of the cervical spine in all planes.  The examiner did not diagnose a cervical spine disability, noting that March 2001 MRI of the cervical spine showed no cervical spine (neck) condition.

Also as discussed above, a March 2009 MRI of the cervical spine showed multilevel disc desiccation with gross preservation of disc height and minimal spondylitic bulges C3-C4 and C5-C6.  The impression was mild degenerative change without extrusion, protrusion, or spinal stenosis.  

Thus, the Veteran does have a current diagnosis of a neck disability.  The pertinent inquiry, therefore, is whether the Veteran has a disease or injury in service that has been medically linked to his current condition.  The Board concludes that the preponderance of the evidence does not establish that the Veteran's current cervical spine problems are unrelated to his in-service helicopter fall.  As such, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for his cervical spine disability is warranted.

Initially, the Board observes that the competent evidence of record indicates that the 1988 fall from the helicopter occurred.  While the Board is concerned that following the fall the Veteran made multiple reports of lower back problems but failed to discuss any neck problems, the Veteran's claim that he was told by medical professionals that he was to discuss his most severe problem and, therefore, discussed his back and not his neck is not inconceivable.  (The Board does find it potentially significant that despite his contention that he was forced to choose which disability he could discuss there are multiple service treatment records in which he reported and discussed knee problems in addition to back problems.)  Moreover, statements from the Veteran's wife and mother have discussed his shoulder and back problems following his helicopter fall, but failed to discuss any resulting neck problems.  That said, the Veteran concurrently brought claims for his back and neck and has consistently argued during the appellate process that he has experienced both back and neck problems following the accident.  

In addition to the Veteran's statements regarding onset of neck pain in service, the Board notes the July 2004 and June 2005 private physicians' statements either explicitly attributed the Veteran's current neck problems to his in-service helicopter accident or suggested the possibility of such a connection.  The Board notes that the June 2005 physician's conclusion that "his service-connected injury cannot be entirely excluded as a potential cause of his current condition" is not solely sufficient a basis for granting entitlement to service connection.  The reasonable doubt doctrine requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102; see also Bostain v. West, 11 Vet. App. 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).

By contrast, the July 2004 physician's opinion explicitly linked the Veteran's current neck problems with his in-service helicopter accident.  Thus, we have one opinion linking the Veteran's current cervical spine problems to his in-service helicopter accident and another opinion indicating a possible connection between the helicopter accident and the current disability.  The Board is required to grant claims where there is an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  In this case, the Board cannot conclude that the preponderance of the evidence is against the claim.  As noted, the lay testimony of record indicates ongoing neck problems since the 1988 helicopter accident and the medical evidence either directly attributes the current cervical spine disabilities to the helicopter accident or indicates such a connection is possible.  Given the foregoing and having considered the evidence of record, the Board concludes the evidence is at the very least in equipoise as to whether the Veteran's current neck disability, which has been diagnosed as mild degenerative changes of the cervical spine, was incurred during his military service.  As such, the Veteran is entitled to the benefit of the doubt and service connection may be granted.  38 C.F.R. § 3.102 (2011).

In light of the Veteran's in-service helicopter accident, his report of continuity of pain and other symptoms, and the positive or, at a minimum, equivocal medical evidence of record attributing onset of the Veteran's current cervical spine disabilities to his in-service helicopter accident, the Board further concludes that service connection is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

As will be explained below, staged ratings are not appropriate because the severity of the Veteran's disabilities were consistent throughout the appellate time period.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The Veteran's low back disability is rated under DC 5237 for lumbosacral strain.  The Veteran alleges his thoracolumbar spine disability is more severe than currently rated.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2011). 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability.

Having reviewed the complete record, the Board finds that the Veteran meets the criteria for a 40 percent rating, but no more, for his service-connected thoracolumbar spine disability, for the entire portion of the appeal period.  

Prior to the appellate time period, the records indicate that the Veteran was involved in pain management for his thoracolumbar spine disability, during which he reported pain from his neck to his low back with some radiation down both legs.  A July 2004 record noted that there were no bowel or bladder problems or lower or upper extremity weakness, except on an intermittent basis due to pain.  On examination, however, upper and lower extremities were normal, with full range of motion, no joint instability, and normal muscle tone.  Motor strength was 4 out of 5 in all extremities without focal weakness.  Sensation was decreased to stimulus proximally in all four extremities.  Reflexes and coordination were normal.  The provider diagnosed degenerative disc disease of the thoracic and lumbar spine, with posterior disc protrusions at T5-T10.  

The Veteran was afforded a VA examination in April 2006.  The examiner noted review of the claims file.  The Veteran reported chronic upper and low back pain.  The examiner discussed MRI evidence showing mild disc bulge from T5 to T10.  The Veteran denied malaise, dizziness, visual disturbance, and bowel or bladder complaints.  He used a walker with prolonged activity, such as walking in a grocery store.  He reported that he could walk about 100 yards on a flat surface before having to stop due to pain.  The Veteran reported two prior falls due to unsteadiness.  He indicated that he had not worked since December 2000.  The Veteran could perform activities of daily living independently, but was unable to perform certain activities like playing with his son or work in the yard.  The Veteran stated that by noon he experienced severe back pain and that by 2:00 p.m. he was forced to lie down due to pain.  That said, the examiner specifically noted that the Veteran did not have any periods of incapacitation defined as bed rest and treatment by a physician in the previous year.  The Veteran reported intermittent radiation of pain into the legs.  The Veteran did not report specific flare-ups of pain, but had daily stiffness and muscle spasms.  On examination, the Veteran had an antalgic gait, but had no ambulatory aids or back brace.  Thoracolumbar range of motion testing showed forward flexion to 74 degrees, extension to 18 degrees, left lateral flexion to 20 degrees, right lateral flexion to 18 degrees, and left and right lateral rotation to 30 degrees or more.  There was reported pain on the maximum degree of range of motion on both initial and repetitive testing.  On repetitive motion, movements were very slow and deliberate, but following eight repetitions there was no decrease in the Veteran's range of motion.  Upper and lower extremity muscle strength was 5 out of 5 and sensation was normal in all extremities.  Straight leg raise testing was negative.  There was no tenderness, weakness, or spasm noted on examination.  The examiner's diagnosis was multilevel disc disease involving the thoracic and lumbar spine and syringomyelia at the thoracic spine.

At a May 2006 VA annual examination, the Veteran reported chronic back pain.  On examination, the Veteran had a normal gait with full range of motion of the joints, without evidence of limitation due to pain, swelling, or warmth.  There was no atrophy, spinal tenderness, excessive kyphosis, or scoliosis.  Sensation was intact in the bilateral extremities.  A February 2007 MRI was similar or improved compared to previous findings.  A May 2007 evaluation by occupational therapy included reports of difficulty sleeping more than 30 minutes due to pain.

A November 2008 MRI noted no change since prior studies dating back to 2005.  In January 2009, the Veteran reported that he used a cane for short distance ambulation and an electric wheelchair for community ambulation.  He was independent in self care and activities of the daily living, but no longer drove a car.  A February 2009 record indicated that the Veteran was a poor historian and based on the foregoing and the November 2008 MRI findings referred the Veteran for a neurology consultation to rule out other causes of his neurological symptoms, including bilateral upper extremity weakness without evidence of cervical stenosis.

In March 2009, the Veteran reported that since a 1989 accident he had needed assistance with a wheelchair for long distances.  He also reported tingling and numbness in the back of his legs and feet.  Six months previously, the Veteran claimed to have started experiencing bowel and bladder problems and was now using "pull-ups" at all times.  The treatment provider noted that a recent MRI report had concluded that the Veteran's reported neurological symptoms were not related to the observed disabilities of the spine.  On examination, the Veteran's muscle strength was 4 out of 5 in all extremities.  Motion was limited by pain.  There was a mild increase in muscle tone in the extremities and bulk was within normal limits.  Sensation was within normal limits.  The impression was neck pain and lower back pain related to incontinence and erection and ejaculation problems and was referred for an MRI.

In September 2010, the Veteran was evaluated for a knee replacement.  At that time, he reported pain in the mid and low back, bilateral knees, and bilateral shoulders.  The Veteran arrived at the session in a motorized 4-wheel scooter and was able to take 4 steps from the scooter to the mat table and back with close contact guard support.  He appeared to be in distress.  Range of motion testing of the right upper extremity was within normal limits and the bilateral hips were limited by the Veteran's excess abdominal mass.  Range of motion of the knees was limited by pain.  Muscle strength testing of the knees and left upper extremity could not be completed due to pain.  After evaluation, the provider determined that the Veteran's rehabilitation potential was fair and would be substantially better if he lost some weight.  His poor physical condition was attributed to a combination of obesity, significant joint function limitation, and extreme pain in both knees, mid and low back, and left shoulder.

The Veteran was afforded another VA examination in February 2011.  The Veteran reported progressive worsening of his back problems and the use of a cane, walker, or scooter.  The Veteran denied urinary or fecal incontinence, urinary urgency, urinary frequency, nocturia, and erectile dysfunction.  He did report numbness, paresthesias, falls, and unsteadiness, but denied leg or foot weakness.  The examiner indicated that these symptoms were related to the Veteran's service-connected back disability.  The Veteran also reported a history of fatigue, decreased motion, stiffness, weakness, spasm, and constant spine pain with radiation of pain down the side of both legs to the bottom and lateral aspects of the feet.  The Veteran stated that he was unable to walk more than a few yards.  On examination, the Veteran's gait was abnormal, with poor propulsion.  There was no abnormal spinal curvature or thoracolumbar ankylosis.  There was no objective evidence of spasm, atrophy, tenderness, or weakness of the thoracolumbar spine, but there was objective evidence of guarding and pain with motion.  Range of motion testing showed forward flexion from 0 to 70 degrees, with pain onset at 40 degrees; extension from 0 to 22 degrees, with pain onset at 20 degrees; bilateral lateral flexion from 0 to 24 degrees, with pain onset at 20 degrees; and bilateral lateral rotation from 0 to 26 degrees, with no reported pain.  The examiner noted that there was objective evidence of pain with motion, but did not indicate the point in the arc of motion where pain began.  Reflex testing was normal bilaterally.  Sensation testing was normal to vibration, position sense, pain or pinprick, and light touch.  Muscle strength testing was 5 out of 5 in the bilateral upper and lower extremities, with normal muscle tone and no evidence of atrophy.  Lasegue's sign was negative.  The Veteran stated that he had been unemployed for 5 to 10 years due to numerous medical conditions and chronic pain.  The examiner diagnosed degenerative disc disease of the thoracic and lumbar spine.

The Board concludes the objective medical evidence and the lay statements of record regarding the Veteran's symptomatology show disability that more nearly approximates that which warrants the assignment of a 40 percent disability rating.  See 38 C.F.R. § 4.7 (2011).  In that regard, the Board acknowledges that the Veteran's forward flexion has not been measured as less than 40 degrees, even accounting for the pain on motion, and the Veteran does not have favorable ankylosis of the entire thoracolumbar spine.  However, the Board notes that the February 2011 VA examiner's finding that the Veteran's falls, unsteadiness, and paresthesias (despite the finding of no objective evidence to support the assertions) were attributable to the Veteran's service-connected back disability.  The Board further notes that the Veteran has reported being only able to walk for a few yards and the medical records clearly document ongoing use of a scooter, walker, cane and other devices to assist in ambulation.  

The Board finds, however, that a rating greater than 40 percent is not warranted.  In that regard, the only diagnostic criteria that provides for a rating greater than 40 percent, requires a medical finding of ankylosis of the spine or that the low back disability caused incapacitating episodes amounting to at least six weeks over a 12 month period.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

In this case, the medical evidence simply does not indicate the Veteran's spine is ankylosed (frozen) or that his low back disability causes incapacitating episodes amounting to at least six weeks per year.  Indeed, while the Veteran has reported multiple episodes where he was required to lie down due to back pain, such bed rest appears to have been self-imposed and the April 2006 VA examiner specifically noted that he had not been prescribed such rest by a physician.  As such, the Board concludes that the Veteran has not had any periods of incapacitation as contemplated by VA regulations.  Thus, even assuming a diagnosis of intervertebral disc syndrome, the Veteran has not incurred incapacitating episodes of at least six weeks in the previous year sufficient to warrant a higher rating under DC 5243.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2011) if supported by objective medical evidence.  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2011).  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, DC 8520 (2011).  The Board observes that the words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).

In this case, the Board notes conflicting evidence of neurological manifestations.  As noted above, the Veteran has reported radiating pain and occasional numbness and tingling in the bilateral upper and lower extremities during the entire appellate time period.  In addition, a July 2004 record found motor strength was 4 out of 5 in all extremities without focal weakness and decreased sensation to stimulus proximally in all four extremities.  The treatment provider did not diagnose a neurological extremity defect or attribute such problems to the Veteran's service-connected back disability.  While a March 2009 neurological consultation report concluded that the Veteran had upper extremity pain and sensory changes on ulnar distribution secondary to trauma, the diagnosis was made subject to an MRI and the resulting March 2009 MRI found no extrusion, protrusion, or spinal stenosis.  By contrast, both VA examiners found normal reflexes, sensation, and muscle strength.  On both examinations, straight leg raise testing was normal.  

The Board acknowledges the Veteran's relatively consistent reports of neurological symptoms in the bilateral upper and lower extremities.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of pain or tingling in the extremities.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, however, that even the July 2004 treatment record did not diagnose a neurological disability of the upper or lower extremities and, as noted above, diagnostic testing results have resulted in conclusions that the Veteran's neurological complaints are not consistent with his actual service-connected back disability.  Perhaps most significantly, despite considering the Veteran's reports of upper and lower neurological symptoms, neither the April 2006 nor the February 2011 VA examiners found evidence sufficient to diagnose peripheral neuropathy or radiculopathy of the upper or lower extremities.  To the extent that the March 2009 neurological consultation report was attempting to attribute upper extremity symptoms to the Veteran's service-connected thoracic spine disability, the Board the concludes that the findings of the March 2009 MRI and April 2006 and February 2011 VA examiners of significantly greater probative value.  Therefore, a separate rating under 38 C.F.R. § 4.124a, DC 8520 is not warranted.

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.   In addition, the Board will consider the applicability of a separate rating for erectile dysfunction.  In this case, as discussed above, the Veteran reported in March 2009 that he had been experiencing bowel and bladder problems  and erectile dysfunction for the previous 6 months and that he was using "pull ups" all the time.  That said, previous treatment providers had concluded that the Veteran's MRIs were not consistent with his reported symptoms.  Moreover, the Board notes that the Veteran has been receiving ongoing treatment with medication for an enlarged prostate.  Finally, both prior and subsequent to his reported problems in March 2009 the Veteran explicitly denied bowel or bladder problems and erectile dysfunction.  Thus, the Board finds the Veteran's numerous denials of bowel and bladder problems and erectile dysfunction prior and subsequent to March 2009 and the medical evidence of record that concluded his reports were not consistent with the evidence of record to be of significantly greater probative value than the Veteran's March 2009 claim of ongoing erectile dysfunction and bowel and bladder problems.  As such, a separate rating for erectile dysfunction or bowel or bladder impairment is not warranted.  

The Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  The February 2011 VA examiner noted the Veteran has been unemployed for 5 to 10 years due to multiple physical problems and pain.  In addition, the VA examiners found objective evidence of pain on range of motion; however, the examiners did not find additional limitation of motion after multiple repetitions of range of motion.  As discussed above, the 40 percent rating has been awarded to compensate the Veteran for ongoing problems not specifically contemplated in the DCs, as the Veteran's measured ranges of motion would warrant no more than a 20 percent rating based solely on such testing.  The Veteran's muscle strength has consistently been shown to be at least 4 out of 5, demonstrating that he retains the ability to use both his back and extremities in close to a normal manner and that he, in fact, does so.  The evidence indicates that the Veteran's restricted activities are mainly due to painful motion, which is already part of the consideration of his current 40 percent rating.  Indeed, the current 40 percent rating is for favorable ankylosis of the entire thoracolumbar spine or for forward flexion of less than 30 degrees.  As the Veteran does not have favorable ankylosis of the entire thoracolumbar spine and has forward flexion of 70 degrees (limited to 40 degrees by pain), with no decrease of motion on repetition, the current 40 percent rating clearly contemplates and encompasses the Veteran's degree of functional loss.

The Veteran's functional loss does not warrant a greater rating then already awarded.  The Veteran has limitation of motion, but this is compensated by the current ratings.  There is no wasting of the back or lower extremity muscles, which indicates that he retains the ability to use these muscles in a close to normal fashion and that he, in fact, does so.  Although the Veteran reported multiple episodes requiring him to lie down during the appellate time period, he has never been prescribed bed rest by a physician.  Again, the Veteran's spine is not ankylosed.

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 40 percent, but no more, is warranted for the entire appellate time period.  See Fenderson, 12 Vet. App. at 119.  

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected thoracolumbar spine is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's thoracolumbar spine with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran has forward flexion of the thoracolumbar spine of 70 degrees, with pain onset at 40 degrees.  Moreover, his range of motion is not additionally decreased by pain or other symptomatology on repetition, nor does he have ankylosis of the spine or incapacitating episodes requiring bed rest prescribed by a physician.  Indeed, the current 40 percent rating is to compensate the Veteran for his reported unsteadiness and falls associated with his back problems, as well as his general limitation that appears to be greater than the observed range of motion on objective testing.

In short, the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine is granted.

Entitlement to a 40 percent rating for back strain with disc bulging at T5-T10 is granted, subject to the laws and regulations governing the payment of monetary awards



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


